DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because it does not describe the claimed invention.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kalverkamp 5,269,126.

Independent Claim 1: Kalverkamp discloses a flute (3-6, Fig. 5) for a stalk roll (2), said flute comprising: 
a) a leading surface (unnumbered, see Kalverkamp’s annotated Fig. 5 below); 
b) a trailing surface (unnumbered, see Kalverkamp’s annotated Fig. 5 below) angled with respect to said leading surface, wherein an angle between 5said trailing surface and said leading surface is less than sixty degrees (unnumbered, see Kalverkamp’s annotated Fig. 5 below); and, 
c) a flute edge (57) defined by said leading surface and said trailing surface, wherein said flute edge resides in a radial plane passing through the longitudinal axis of said stalk roll, as per claim 1.  


    PNG
    media_image1.png
    502
    545
    media_image1.png
    Greyscale


Dependent Claims 2-3: Kalverkamp further discloses wherein said flute (3-6) is further defined as being positioned on a main cylinder (cylinder of 2) of said stalk roll (2), as per claim 2;
10wherein said stalk roll (2) further comprises a plurality of flutes (3-6) positioned on said main cylinder (cylinder of 2), as per claim 3.

Independent Claim 6: Kalverkamp discloses a flute (3-6, Fig. 5) for a stalk roll (2), said flute comprising: 
a) a leading surface (unnumbered, see Kalverkamp’s annotated Fig. 5 above); 
b) a trailing surface (unnumbered, see Kalverkamp’s annotated Fig. 5 above) angled with respect to said leading surface, wherein said trailing surface resides in a radial plane (unnumbered, see Kalverkamp’s annotated Fig. 5 above) passing through the longitudinal axis of said stalk roll, 20and wherein the angle between said trailing surface and said leading surface is less than sixty degrees (unnumbered, see Kalverkamp’s annotated Fig. 5 above); and, 
c) a flute edge (57) defined by said leading surface and said trailing surface, as per claim 6.  

Dependent Claims 7-8: Kalverkamp further discloses wherein said flute (3-6) is further defined as being positioned on a main cylinder (cylinder of 2) of said stalk roll (2), as per claim 7;
25wherein said stalk roll (2) further comprises a plurality of flutes (3-6) positioned on said main cylinder (cylinder of 2), as per claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalverkamp in view of Russell 3,304,702.

	Dependent Claims 4-5, 9-10: The device is disclosed as applied above. However, Kalverkamp fails to disclose wherein said flute and said stalk roll are further defined such that said flute extends along an entire length of a main cylinder of said stalk roll, as per claims 4 and 9;
wherein said flute and said stalk roll are further defined such 15that said flute does not extend along an entire length of a main cylinder of said stalk roll, as per claims 5 and 10.  
	Russell discloses flutes (76) of a stalk roll (10) wherein said flute and said stalk roll are further defined such that said flute extends along an entire length of a main cylinder (72) of said stalk roll (see Russell’s annotated Fig. 2 below), as per claims 4 and 9;
wherein said flute (76) and said stalk roll (10) are further defined such 15that said flute does not extend along an entire length of a main cylinder (72) of said stalk roll (see Russell’s annotated Fig. 2 below), as per claims 5 and 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flutes extending the full length of the stalk roll and flutes extending less than the length of the stalk roll in order to aid in feeding corn stalks between the rolls.

    PNG
    media_image2.png
    333
    735
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        June 2, 2022